Title: To James Madison from John Elmslie, 23 January 1802
From: Elmslie, John
To: Madison, James


					
						Sir
						Consulate of  U. States. Cape of Good Hope, Cape Town 23rd. Jany. 1802
					
					Since I had the honor of writing to you of 25th. Octr. ⅌ the Marion via N. York & copy ⅌ the 

Eliza via Boston, I am without any favors from Government.  I now beg leave to transmit account of 

expenditures in claiming the cargo of the American ship Pacific, Capt. Ingrahm belonging to New 

London and which has lately been condemned by the V. A. Court at the Cape for want of a specific 

claim.  I repeatedly wrote to Mr. Pickering late secretary of State while the Case was pending here, as 

well as to the Owners (Chas. Roswell Oliver Fittich, Hezekiah Kelly and Benjamin Leffenwell junr. 

all resident in Norwich) on the business, but as yet have not received a single line on the subject.  

The ship’s papers and other documents respecting the Cargo all clearly showed the property 

to be American.  I have also enclosed an account against Richd. Butler now master of the U. 

S. Frigate Essex, for Cash and necessaries furnished him at the desire of Capt. Preble, both which 

accounts if approved you will be pleased to order the amount to be paid to Mr. John Evans, 

second street Philadelphia for my account.
					I have now the honor to lay before you a list of American Vessels which have Entered 

the ports of the Cape of Good Hope from June 1801. to December inclusive And With great Respect I 

have the Honor to be Sir Your most Obt. faithful Servt.
					
						John Elmslie Junr.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
